DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 7/1/2021, with respect to the claim objection and rejections under 112 have been fully considered and are persuasive.  The objection and 112 rejections of 3/3/2021 have been withdrawn. 

Response to Arguments
Applicant's arguments filed 7/1/2021 regarding the 103 rejections have been fully considered. While some arguments are moot because of the new ground of rejection, those arguments which are still relevant will be addressed here.
For claims 1 and 8, applicant states that the landing gear of Bennet does not retract so that a sidewall of the wheel faces the cargo floor. Figs. 2a to Fig. 3 of Bennet shows the retraction of the gear. The gear in its retracted state in Fig. 3 is rotated 90 degrees so that the sidewall of the wheel is facing upwards.
Applicant arguments that one of ordinary skill in the art would not have been motivated to use Bennet’s main landing gear as a nose landing gear are not persuasive. In addition to the rationale that it would have been a simple substitution of known elements, the office action dated 3/3/2021 states that “having these components be interchangeable is beneficial in order to reduce manufacturing complexity and tooling requirements”. Although applicant states that there may be differences in the structure surrounding the nose and the main landing gear, these structural differences are not present in the 
For the arguments regarding the nonstatutory double patenting provisional rejection, applicant states that the rejection is overcome by the rear rigid stay of Bennet. However, the amendments regarding the folding brace and specifying that it includes a first member and second member are not present in claim 1. Nevertheless, as described in the 103 rejection of claim 4, Bennet does teach these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 20120217341 A1) in view of Perdue (US 3315919 A) and Schlender (US 2659555 A).
For claim 1, Bennet discloses a landing gear of a cargo aircraft (Fig. 1a-3, Para 0001, “commercial and military aircraft” which can carry cargo) comprising:
a shock strut (4) coupled to an axle with a wheel (conventionally arranged wheel assembly 6);
a folding side brace (18 folds against strut 4 and other components during retraction, shown from Figs. 2a to 3) extending from the shock strut inboard toward a belly of the aircraft (Fig. 2b, 18 extends from strut 4 toward the top of the page, which is inboard toward a belly) and configured to stabilize the shock strut (Para 0017, “the lower end of the rear stay where it attaches to the shock strut is compelled to follow the surface of the sphere as the gear is retracted or deployed”, shock strut is support by being restrained in motion by the brace); and 
a trunnion (8) configured to pivot the shock strut forward toward a nose (from Fig. 1a to Fig. 2a the shock strut pivots forward at the pivot point between 4 and 8) and inboard toward the belly of the cargo aircraft to retract the wheel (from Fig. 2b to Fig. 3 the shock strut pivots inboard during retraction) so that a sidewall of the wheel faces the cargo floor (Para 0021, “swinging inwardly and upwardly to a final fully retracted position, shown in FIG. 3, in which the wheel assembly is fully retracted”), 
but fails to disclose that the trunnion is disposed outboard from a cargo floor. Bennet does not specify the location of the trunnion with respect to the cargo floor. However, Perdue teaches a retractable landing gear (Figs. 1-2) with a trunnion (Fig. 2, pin 2C connecting 1C and 9) disposed outboard from a cargo floor (Fig. 2, pivot point is located to the left, or outboard, of cargo floor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet by having the trunnion be located outboard from the cargo floor as disclosed by Perdue. One of ordinary skill in the art would have been motivated to make this modification so that the trunnion is outboard enough that when the gear is 
Bennet as modified fails to disclose that the landing gear is a nose landing gear with a nose wheel.
However, Schlender teaches an aircraft with retractable nose landing gear (Fig. 1). Schlender teaches that all four gear of the quadricycle aircraft are of the same design and interchangeable.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet as modified by having the landing gear be a nose landing gear with a nose wheel as disclosed by Schlender. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (nose landing gear) for another (main landing gear) to obtain predictable results (supporting an aircraft). Additionally, having these components be interchangeable is beneficial in order to reduce manufacturing complexity and tooling requirements.
For claim 2, Bennet as modified discloses the nose landing gear of claim 1 wherein:
the trunnion (8) includes a hinge axis arranged longitudinally with the cargo aircraft (Para 0014, “pivot axis that is arranged to coincide with the longitudinal axis of the elongate beam 8 itself” which coincides with the longitudinal axis of the aircraft) and configured to pivot the shock strut forward toward the nose (the pivot between 8 and 4 rotates the shock strut 4 forward) and inboard toward the belly of the cargo aircraft to retract the nose wheel (the rotation of 8 rotates the shock strut 4 inboard), and
the forward pivot of the shock strut to retract the nose wheel enables the shock strut to extend via gravity and aerodynamic drag (the shock strut would be enabled to do this by nature of its configuration).
For claim 3, Bennet as modified discloses the nose landing gear of claim 1 further comprising:
20) coupled to the trunnion (it is coupled to the shock strut which is coupled to the trunnion, so the actuator is at least indirectly coupled to the trunnion) and configured to pivot the shock strut about the trunnion to retract the nose wheel (Para 0020, “As the retraction actuator 20 reduces in overall length it pulls forward on the shock strut 4”).
For claim 4, Bennet as modified discloses the nose landing gear of claim 1 wherein:
the folding side brace (18) extends from the shock strut inboard toward the belly of the cargo aircraft and aft toward a tail of the cargo aircraft (Fig. 2b, brace 18 extends inboard (toward top of page) and aft (toward right of page)).
This embodiment of Bennet does not teach that the folding side brace includes a first member and a second member connected via a hinge. However, Bennet teaches that it is known to have the pair of braces (12 and 18) each be a folding brace (Para 0002) with a first and second member as in the forward brace (12 made of 14 and 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by having the rear brace (18) be a folding brace. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (rigid stay) for another (folding stay) to obtain predictable results (supporting and allowing movement of a landing gear). One on of ordinary skill would have been motivated to make this modification to have more control over the movement of the shock strut as this configuration would have “at least two separate retraction actuators to separately control the movement of the landing gear relative to each of the stays” (Bennet Para 0002).
For claim 5, Bennet as modified discloses the nose landing gear of claim 1 but fails to disclose wherein:
the trunnion is mounted outside a fuselage of the cargo aircraft and inside a nose fairing.
2C) mounted outside a fuselage of an aircraft and inside a fairing (Fig. 2, dashed line).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet by having the trunnion be mounted outside a fuselage of the aircraft and inside a fairing as disclosed by Perdue. As already modified the landing gear is located at a nose and therefore would be considered a nose fairing. One of ordinary skill in the art would have been motivated to make this modification to prevent the landing gear from taking up valuable space in the fuselage while still being covered by the nose fairing to reduce drag from the landing gear.
For claim 6, Bennet as modified discloses the nose landing gear of claim 1 wherein:
the shock strut includes a bottom cylinder coupled with the axle (Fig. 1a bottom portion of 4), and a top cylinder (top part of 4) that is telescopic with the bottom cylinder (Para 0014, “telescopic shock strut 4 of a conventional kind well known to the skilled person”).
For claim 7, Bennet as modified discloses the nose landing gear of claim 1 further comprising:
lock links (Para 0015, “A folding, over-centre, lock stay is arranged in a conventional manner between the common hinge point of the upper and lower forward stay members and the elongate pintle beam 8”) coupled with the folding side brace (Fig. 1a, at least coupled with intermediate members from the lock links to brace 18) and configured to stabilize the folding side brace when the nose landing gear is in an extended position (lock links prevent brace 12 from folding, which in turn stabilizes 18 by preventing it from rotating).
For claim 8, Bennet discloses a method of retracting a landing gear of a cargo aircraft (Figs. 1a-3, Para 0001, “commercial and military aircraft” which can carry cargo), the method comprising:
mounting a trunnion (8) longitudinally with a fuselage of the cargo aircraft (Para 0014, “pivot axis that is arranged to coincide with the longitudinal axis of the elongate beam 8 itself” which coincides with the longitudinal axis of the aircraft) and outboard from a center line extending along a belly of the cargo aircraft (Para 0003, “the wheel assembly is located forward and inboard in the retracted position in comparison with its location in the deployed position”, if the wheel retracts inboard then the trunnion must be located outboard);
pivotally coupling (pivot point at joint between 4 and 8) a shock strut (4) with the trunnion (8);
attaching a folding side brace (18 folds against strut 4 and other components during retraction, shown from Figs. 2a to 3) to the shock strut to project inboard from the shock strut toward the center line extending along the belly of the cargo aircraft (Fig. 2b, 18 extends from strut 4 toward the top of the page, which is inboard toward a belly) to stabilize the shock strut (Para 0017, “the lower end of the rear stay where it attaches to the shock strut is compelled to follow the surface of the sphere as the gear is retracted or deployed”, shock strut is support by being restrained in motion by the brace); and
pivoting the shock strut via the trunnion forward toward a nose of the cargo aircraft (from Fig. 1a to Fig. 2a the shock strut pivots forward at the pivot point between 4 and 8) and inboard toward the center line extending along the belly of the cargo aircraft to retract the nose wheel (from Fig. 2b to Fig. 3 the shock strut pivots inboard during retraction) so that a sidewall of the nose wheel faces the cargo floor (Para 0021, “swinging inwardly and upwardly to a final fully retracted position, shown in FIG. 3, in which the wheel assembly is fully retracted”), but fails to disclose that the trunnion is disposed outboard from a cargo floor. However, Perdue teaches a retractable landing gear (Figs. 1-2) with a trunnion (Fig. 2, pin 2C connecting 1C and 9) disposed outboard from a cargo floor (Fig. 2, pivot point is located to the left, or outboard, of cargo floor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet by having the trunnion be located outboard from the cargo floor as disclosed by Perdue. One of ordinary skill in the art would have been motivated to make this modification so that the trunnion is outboard enough that when the gear is 
Bennet as modified fails to disclose that the landing gear is a nose landing gear with a nose wheel.
However, Schlender teaches an aircraft with retractable nose landing gear (Fig. 1). Schlender teaches that all four gear of the quadricycle aircraft are of the same design and interchangeable.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet as modified by having the landing gear be a nose landing gear with a nose wheel as disclosed by Schlender. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (nose landing gear) for another (main landing gear) to obtain predictable results (supporting an aircraft). Additionally, having these components be interchangeable is beneficial in order to reduce manufacturing complexity and tooling requirements.
For claim 9, Bennet as modified discloses the method of claim 8 wherein:
the trunnion (8) includes a hinge axis arranged longitudinally with the cargo aircraft (Para 0014, “pivot axis that is arranged to coincide with the longitudinal axis of the elongate beam 8 itself” which coincides with the longitudinal axis of the aircraft) to pivot the shock strut forward toward the nose (the pivot between 8 and 4 rotates the shock strut 4 forward) and inboard toward the belly of the cargo aircraft to retract the nose wheel (the rotation of 8 rotates the shock strut 4 inboard).
For claim 10, Bennet as modified discloses the method of claim 8 wherein:
the folding side brace (18) extends from the shock strut inboard toward the belly of the cargo aircraft and aft toward a tail of the cargo aircraft (Fig. 2b, brace 18 extends inboard (toward top of page) and aft (toward right of page)).
For claim 11, Bennet as modified discloses the method of claim 8 further comprising: pivoting the shock strut (4) with a retraction actuator (20) to retract the nose wheel (20 is connected to 4 with a pivot point that pivots during retraction).
For claim 12, Bennet as modified discloses the method of claim 8. This embodiment of Bennet does not teach that the folding side brace includes a first member and a second member connected via a hinge. However, Bennet teaches that it is known to have the pair of braces (12 and 18) each be a folding brace (Para 0002) with a first and second member as in the forward brace (12 made of 14 and 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by having the rear brace (18) be a folding brace. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (rigid stay) for another (folding stay) to obtain predictable results (supporting and allowing movement of a landing gear). One of ordinary skill would have been motivated to make this modification to have more control over the movement of the shock strut as this configuration would have “at least two separate retraction actuators to separately control the movement of the landing gear relative to each of the stays” (Bennet Para 0002).
For claim 13, Bennet as modified discloses the method of claim 8 but fails to disclose further comprising:
mounting the trunnion outside the fuselage of the cargo aircraft and inside a nose fairing.
However, Perdue teaches mounting a trunnion (2C) outside a fuselage of an aircraft and inside a nose fairing (Fig. 2, dashed line).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet as modified by mounting the trunnion outside a fuselage of the aircraft and inside a fairing as disclosed by Perdue. As already .


Claims 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlender in view of Bennet and Perdue.
For claim 14, Schlender discloses a cargo aircraft (Fig. 1, capable of carrying cargo) comprising:
a pair of nose landing gears (Fig. 1, two front landing gear).
Bennet discloses a landing gear (Fig. 1a-3) comprising:
a shock strut (4) coupled to an axle with a wheel (conventionally arranged wheel assembly 6);
a folding side brace (18 folds against strut 4 and other components during retraction, shown from Figs. 2a to 3) extending from the shock strut inboard toward a belly of the cargo aircraft (Fig. 2b, 18 extends from strut 4 toward the top of the page, which is inboard toward a belly) and configured to stabilize the shock strut (Para 0017, “the lower end of the rear stay where it attaches to the shock strut is compelled to follow the surface of the sphere as the gear is retracted or deployed”, shock strut is support by being restrained in motion by the brace); and 
a trunnion (8) configured to pivot the shock strut forward toward a nose (from Fig. 1a to Fig. 2a the shock strut pivots forward at the pivot point between 4 and 8) and inboard toward the belly of the cargo aircraft to retract the wheel (from Fig. 2b to Fig. 3 the shock strut pivots inboard during retraction) so that a sidewall of the wheel faces the cargo floor (Para 0021, “swinging inwardly and upwardly to a final fully retracted position, shown in FIG. 3, in which the wheel assembly is fully retracted”).

Schlender as modified fails to disclose that the trunnion is disposed outboard from a cargo floor. Bennet does not specify the location of the trunnion with respect to the cargo floor. However, Perdue teaches a retractable landing gear (Figs. 1-2) with a trunnion (Fig. 2, pin 2C connecting 1C and 9) disposed outboard from a cargo floor (Fig. 2, pivot point is located to the left, or outboard, of cargo floor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having the trunnion be located outboard from the cargo floor as disclosed by Perdue. One of ordinary skill in the art would have been motivated to make this modification so that the trunnion is outboard enough that when the gear is retracted inward there is space for the gear to retract, and so that the aircraft has wide enough points of stability to support the aircraft laterally.
For claim 15, Schlender as modified discloses the cargo aircraft of claim 14 wherein:
the pair of nose landing gears are attached at different sides of a fuselage (Fig. 4) and configured to pivot the shock struts forward and inboard symmetrically about a center line extending longitudinally along the belly of the cargo aircraft (as modified by Bennet).
For claim 17, Schlender as modified discloses the cargo aircraft of claim 14 wherein:
with the pair of nose landing gears in a retracted position (Bennet, Fig. 3), a space outboard from the nose wheels and forward from the shock struts is available for positioning loading jacks underneath the cargo aircraft (Fig. 3, space where the arrow 2 is pointing).
For claim 20, Schlender discloses the cargo aircraft of claim 14.
This embodiment of Bennet does not teach that the folding side brace includes a first member and a second member connected via a hinge. However, Bennet teaches that it is known to have the pair of braces (12 and 18) each be a folding brace (Para 0002) with a first and second member as in the forward brace (12 made of 14 and 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by having the rear brace (18) be a folding brace. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (rigid stay) for another (folding stay) to obtain predictable results (supporting and allowing movement of a landing gear). One on of ordinary skill would have been motivated to make this modification to have more control over the movement of the shock strut as this configuration would have “at least two separate retraction actuators to separately control the movement of the landing gear relative to each of the stays” (Bennet Para 0002).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlender in view of Bennet and Perdue, further in view of Stuhr (US 5000400 A).
For claim 16, Schlender as modified discloses the cargo aircraft of claim 14 but fails to disclose wherein:

However Stuhr teaches a similar pair of landing gear that retract forward and inboard, wherein with the pair of landing gears in a retracted position (Fig. 3), a space between the pair of nose landing gears including an area aft of the nose wheels and forward from the folding side braces (Fig. 14, the space where the label “98” is located) is available for installing a hydraulic pump of the aircraft (a hydraulic pump of a certain size and shape would be able to fit in this space).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nose landing gear disclosed by Schlender as modified by including that with the pair of nose landing gears in a retracted position, a space between the pair of nose landing gears including an area aft of the nose wheels and forward from the folding side braces is available for installing a hydraulic pump of the aircraft as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification to provide efficient and easily accessible storage areas for aircraft equipment.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlender in view of Bennet and Perdue, further in view of Pauli et al (“Pauli”) (US 3335981 A).
For claim 18, Schlender as modified discloses the cargo aircraft of claim 14, wherein:
for each of the pair of nose landing gears, the trunnion (Bennet, 8) is mounted aft of the nose frame (Fig. 1, frame of nose) and configured to pivot the shock strut (Bennet, 4) inboard to retract the nose wheel aft of the nose frame (Fig. 1 wheels are aft of nose cone, including a nose frame),
but fails to disclose that the nose includes a hinge configured to pivot from a nose frame of a fuselage for loading cargo onto the cargo floor through the nose frame, and
11) includes a hinge (12) configured to pivot from a nose frame (frame of the forward opening of compartment 13, including side walls and floor and ceiling around opening) of a fuselage for loading cargo onto a cargo floor (floor of compartment 13) through the nose frame (frame at opening of 13), and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having the nose include a hinge configured to pivot from a nose frame of a fuselage for loading cargo onto a cargo floor through the nose frame as disclosed by Pauli. One of ordinary skill in the art would have been motivated to make this modification to provide easy loading/unloading of cargo through a large opening that does not interfere with the landing gear (Pauli, Col. 1, lines 30-50)
For claim 19, Schlender as modified discloses the aircraft of claim 18, but fails to disclose the invention further comprising:
a pair of nose fairings to cover the trunnion on each side of the fuselage.
However, Perdue teaches a pair of fairings (Fig. 2, dashed line) to cover the trunnion (2C) on each side of the fuselage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having a pair of nose fairings to cover the trunnion of each nose landing gear on each side of the fuselage as disclosed by Perdue. One of ordinary skill in the art would have been motivated to make this modification to cover the landing gear for aerodynamic purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/405,794 in view of Bennet.
For claim 1, Application No. 16/405,794 recites a nose landing gear of a cargo aircraft (Claim 1, line 6) comprising: a shock strut coupled to an axle with a nose wheel (Claim 1, lines 6-8); and a trunnion disposed outboard from a cargo floor (Claim 7, line 4) and configured to pivot the shock strut forward toward a nose and inboard toward the belly of the cargo aircraft to retract the nose wheel (Claim 8, lines 2-3, a pivot point is a trunnion), but fails to recite a folding side brace extending from the shock strut inboard toward a belly of the aircraft and configured to stabilize the shock strut and that a sidewall of the nose wheel faces the cargo floor when retracted.
However, Bennet teaches a folding side brace (18 folds against strut 4 and other components during retraction, shown from Figs. 2a to 3) extending from the shock strut inboard toward a belly of the aircraft (Fig. 2b, 18 extends from strut 4 toward the top of the page, which is inboard toward a belly) and configured to stabilize the shock strut (Para 0017, “the lower end of the rear stay where it attaches to the shock strut is compelled to follow the surface of the sphere as the gear is retracted or deployed”, shock strut is support by being restrained in motion by the brace) and that a sidewall of the nose wheel faces the cargo floor when retracted (Fig. 3, Para 0021, “swinging inwardly and upwardly to a final fully retracted position, shown in FIG. 3, in which the wheel assembly is fully retracted”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention recited by Application No. 16/405,794 by having a folding side brace extending from the shock strut inboard toward a belly of the aircraft and configured to stabilize the shock strut and having the side wall of the wheel face the cargo floor when retracted as disclosed by Bennet. One of ordinary skill in the art would have been motivated to make this modification since it would be combining prior art elements according to known methods (a folding brace of the reference application extending from the shock strut inboard toward a belly of the aircraft .
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642